ORDER
PER CURIAM.
Margarete Barnett and Gabriela Brewer (Decedent’s survivors) appeal from the trial court’s judgment dismissing for lack of subject matter jurisdiction their wrongful death and fraud claims pursued against several employees of Lee Mechanical Contractors, Inc. (Lee). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).